Citation Nr: 1233035	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for plantar fasciitis of the right foot. 

2.  Entitlement to an increased rating in excess of 10 percent for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO granted a single increased rating to 10 percent for bilateral plantar fasciitis.  In February 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.

In December 2007, the RO determined that the service-connected disability warranted a separate 10 percent evaluation for each foot, effective from the date of the claim for increase.  Although the RO has granted a higher rating (in the form of the grant of two separate 10 percent evaluations) during the pendency of the appeal, inasmuch as higher ratings for the disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, for which he waived initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2011) 

For the reason expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required



REMAND

During the June 2012 Board hearing, the Veteran asserted that his service-connected plantar fasciitis of both feet had worsened, warranting higher ratings.  He testified that the symptomatology associated with his service-connected disabilities had increased to the point where they were limiting his activities.  He also indicated that he had begun receiving cortisone shots which were becoming less and less effective.  The Veteran also testified that the limitations noted at the time of the last VA examination in November 2010 were more severe than actually recorded by the examiner.  The Veteran's representative requested another VA examination be conducted to address discrepancies in the prior examination and for a current VA examination.  

At the time of the June 2012 hearing, the Veteran submitted a letter from a private podiatrist wherein it was written that the Veteran reported his bilateral foot/heel pain and symptoms are progressively getting worse.  

Given the above, the Board finds that the current record is inadequate.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral plantar fasciitis, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disabilities under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by a qualified podiatrist or other appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that and that the record before the examiner is complete the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of each claim for higher rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  The RO should consider each claim in light of all pertinent evidence, particularly, that added to the claims file since the RO's last adjudication of the claim-to include for the sake of efficiency, evidence submitted directly to the Board, notwithstanding  the waiver of RO consideration of the evidence. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:


1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA  examination, by a qualified podiatrist or other appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings, for each foot, should be reported in detail.  

The physician should clearly identify all current manifestations of plantar fasciitis.

The physician should also indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

Considering all pertinent findings, the examiner should  provide an assessment of the severity of the each overall foot disability-as mild, moderate, moderately severe, or severe.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for higher ratings on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent (particularly, evidence added to the record since the RO's last adjudication of the claims), and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is appropriate)..

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


